Name: 2000/20/EC: Commission Decision of 10 December 1999 establishing health certificates for the importation from third countries of gelatine intended for human consumption and of raw materials destined for the production of gelatine intended for human consumption (notified under document number C(1999) 3989) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  health;  trade;  food technology;  tariff policy
 Date Published: 2000-01-11

 Avis juridique important|32000D00202000/20/EC: Commission Decision of 10 December 1999 establishing health certificates for the importation from third countries of gelatine intended for human consumption and of raw materials destined for the production of gelatine intended for human consumption (notified under document number C(1999) 3989) (Text with EEA relevance) Official Journal L 006 , 11/01/2000 P. 0060 - 0064COMMISSION DECISIONof 10 December 1999establishing health certificates for the importation from third countries of gelatine intended for human consumption and of raw materials destined for the production of gelatine intended for human consumption(notified under document number C(1999) 3989)(Text with EEA relevance)(2000/20/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(1), as last amended by Commission Decision 1999/724/EC(2), and in particular Article 10(c) thereof,Whereas:(1) Chapter 4 of Annex II to Directive 92/118/EEC lays down the specific health requirements for the preparation of gelatine intended for human consumption. Specific requirements are also laid down for the importation from third countries of gelatine intended for human consumption and of raw materials destined for the production of gelatine intended for human consumption;(2) Specimens of health certificates which are to accompany importation of gelatine intended for human consumption and importation of raw materials destined for the production of gelatine intended for human consumption should be drawn up;(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1This Decision lays down the specimens of health certificates for the importation of gelatine intended for human consumption and importation of raw materials destined for the production of gelatine intended for human consumption.Article 2Every consignment of gelatine intended for humam consumption shall be accompanied by the health certificate as set out in the Annex I to this Decision.Article 3Every consignment of raw material destined for the production of gelatine intended for human consumption shall be accompanied by the health certificate as set out in the Annex II to this Decision.Article 4The health certificates referred in Article 2 and Article 3 shall consist of one sheet and shall be be completed in at least one official language of the Member State through which the consignment first enters the Community and in at least one official language of the Member State of destination.Article 5This Decision shall apply from 1 June 2000.Article 6This Decision is addressed to the Member States.Done at Brussels, 10 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 62, 15.3.1993, p. 49.(2) OJ L 290, 12.11.1999, p. 32.ANNEX I>PIC FILE= "L_2000006EN.006102.EPS">>PIC FILE= "L_2000006EN.006201.EPS">ANNEX II>PIC FILE= "L_2000006EN.006302.EPS">>PIC FILE= "L_2000006EN.006401.EPS">